DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrey (WO 02/085186).
In regards to claim 1, Godfrey teaches a prosthetic eyelash unit, comprising
a base (30) comprising a front surface (45), a rear surface (47) opposite the front surface (Page 9, Line 13), and a plurality of follicle areas (35) located within the base (see Figures 2 and 2a); and
a plurality of artificial hairs (20) extending from the plurality of follicle areas located within the base and through the front surface of the base (at 50), the rear surface of the base designed to attach to and to at least in part cover one or more natural hair follicles of a lash line of a user to form a prosthetic lash line (Page 4, Lines 12-14).
Regarding claim 2, Godfrey teaches the base comprises a first curvature that extends along a lengthwise side of the base (see Figures 2 and 2a), and wherein the base is formed at least in part of a flexible material (Page 8, Line 15) that allows the rear surface of the base to bend between both lengthwise sides to form a second curvature that conforms to a shape of the lash line of the user (Page 8, Lines 15-18 and see Figure 3).
Regarding claim 3, Godfrey teaches the plurality of follicle areas are positioned at different locations along the base, and wherein one artificial hair of the plurality of artificial hairs extend from each of the plurality of follicle areas (see Figures 2 and 2a). 
Regarding claim 5, Godfrey teaches a lash line portion comprising the plurality of artificial hairs and designed to attach to the lash line of the user (see Figure 3).
Regarding claim 6, Godfrey teaches an eyelid portion monolithically coupled with the lash line portion, the eyelid portion designed to attach to a front surface of an eyelid of the user (Page 9, Lines 13-14 where adhesive monolithically connects the area 47 to the eyelid of the user).
Regarding claim 8, Godfrey teaches an artificial hair of the plurality of artificial hairs comprises: a shaft (see Figure 2a at portion of 20 which is outside the base portion); and a root area (at 25) connected to the shaft, the root area to secure the artificial hair to the base (Page 9, Lines 4-6).
Regarding claim 9, Godfrey teaches the root area of the artificial hair is located within the base or at the rear surface of the base (Page 9, Lines 8-10).
Regarding claims 10-12, Godfrey teaches the flexible material of the base is a first material (Page 5, Lines 14-23), the prosthetic eyelash unit further comprising a hair attachment layer (Page 7, Lines 3-16 where a rear outer layer of the base has adhesive material incorporated within the layer in order to attach it to the user, thus such layer includes a different material in the adhesive at the rear of the base). 
Regarding claim 13, Godfrey teaches an adhesive layer coupled to the rear surface of the base (Page 9, Lines 13-14).
Regarding claim 15, Godfrey teaches the lash line of the user is an upper lash line (see Figure 3).
Regarding claim 16, Godfrey teaches the lash line of the user is a lower lash line (Page 4, Lines 10-14). 
Regarding claim 18, Godfrey teaches a depth of the base ranges between 0.1 millimeters to 0.9 millimeters (Page 5, Lines 4-13 where the suggested two layers on each opposing face of the suggested thickness of 50um provides a dimension well within the claimed range).
Regarding claim 20, Godfrey teaches the plurality of artificial hairs are attached to the base by an attachment process that pulls each of the plurality of artificial hairs through the base (Page 6, Lines 10-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey, as applied to claims 1 and 2 above, in view of Hunter (US Pub # 2019/0261715).
In regards to claim 4, Godfrey teaches the length of the band can be cut to the desired size of the user (Page 4, Lines 4-7); but does not expressly teach a plurality of prosthetic eyelash segments each comprising the base and the plurality of artificial hairs, the prosthetic eyelash segments designed to align adjacent to one another at the lash line of the user. However, Hunter teaches a prosthetic lash arrangement including a plurality of discrete segments that are configured to be arranged adjacent one another along the lash line of a user (Paragraphs 0074- 0075). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthetic eyelash system of Godfrey to contain the discrete segments of Hunter, in order to allow the user to select different cosmetic effects for different portions of the eye (Hunter, Paragraph 0075).
In regards to claim 19, Godfrey teaches the base is made of a flexible material, but does not teach that material to be silicone. However, Hunter teaches providing an artificial eyelash via a base that comprises silicone (Paragraphs 0077-78). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material of Weld to be silicone, as taught by Hunter, as Hunter demonstrates suitability for silicone to be used in lash bases that are to be attached proximate a user’s eye.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey, as applied to claim 1 above, in view of Conant (US Pub # 2014/0135914).
In regards to claim 7, Godfrey teaches the base is transparent; and does not teach that its front surface is defined by a colorant, configured to resemble eyeliner. 
However, Conant teaches the base of a false eyelash device can be transparent or colored, including a colorant to resemble cosmetic applied to an eyelid (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Godfrey to include the cosmetic colorant of Conant as a matter of user preference for providing the desired aesthetic when applied. With regards to such resembling eyeliner, it would have further been obvious to one of ordinary skill in the art at the time the invention was filed to modify the step of applying the cosmetic colorant of Godfrey/Conant to have the represented cosmetic be eyeliner, as a matter of user preference for providing the desired aesthetic. 
In regards to claim 17, Godfrey teaches the base is transparent; and does not teach that its front surface comprises a skin tone colorant. 
However, Conant teaches the base of a false eyelash device can be transparent or colored, including a colorant to resemble a skin tone (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Godfrey to include the skin-tone colorant of Conant as a matter of user preference for providing the desired aesthetic when applied.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey, as applied to claim 1 above, in view of Cruz et al. (US Pub # 2018/0282595).
In regards to claim 14, Godfrey teaches the adhesive layer, but does not teach it provides a moisturizing component to moisturize skin at the lash line. 
However, Cruz et al. teaches providing an adhesive for use with false eyelash devices (Paragraph 0010) with a moisturizing component (Paragraph 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive applied to the user of Godfrey, to be an adhesive that contains moisturizing components, as taught by Cruz et al. in order to reduce the likelihood of drying out the user’s delicate eye area during use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772